Citation Nr: 0123097	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  91-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to vocational rehabilitation training under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1987.

In a January 1990 decision by the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA), the 
RO denied the veteran's claim for vocational rehabilitation 
training.  The veteran appealed this decision to the Board of 
Veterans' Appeals (Board).  In October 1995, the Board denied 
the veteran's claim.  The veteran appealed that denial to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Vetearns Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In February 1998, the 
Court vacated the Board's October 1995 decision and remanded 
the matter to the Board for readjudication.  Judgment was 
entered in March 1998 and mandate issued in May 1998.  In 
September 1998, the veteran's motion to recall mandate was 
received, but the Court denied that motion in October 1998.  


REMAND

This case was before the Board in February 2000 at which time 
it was remanded to the RO so that the veteran could be 
afforded a Travel Board hearing pursuant to his January 2000 
request.  Accordingly, the veteran was scheduled to appear at 
a Travel Board hearing on June 11, 2001.  The record shows 
that the veteran failed to appear at this hearing, but had 
notified the RO in writing in April 2001 that he would be 
unavailable to appear at a hearing from April 19, 2001, 
through June 31, 2001, or from July 5, 2001 through July 9, 
2001.  Unfortunately, this letter was not associated with the 
claims file until after the June 2001 hearing date.
Pursuant to 38 C.F.R. § 20.700(a) (2000), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board).  In light of the foregoing and to ensure full 
compliance with due process requirements, the veteran should 
be scheduled for a hearing before a Traveling Member of the 
Board.
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Traveling Member of the 
Board.  He should be notified of the date 
and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2000).  The 
hearing should not be scheduled on or 
between the dates of July 5, 2001 to July 
9, 2001.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



